Citation Nr: 0721889	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1966 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the RO 
which denied service connection for chloracne due to 
herbicide exposure.  In January 2007, a hearing was held at 
the RO before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that he was treated for skin problems in 
service and that he has had chronic problems ever since.  At 
the personal hearing in January 2007, the veteran testified 
that he has been treated by VA for chronic skin problems 
since 2002 or 2003 (T p. 13), and that a biopsy by VA 
confirmed that it was chloracne 
(T p.6-7).  The veteran also testified that he was first 
diagnosed with chloracne by a private physician (Dr. 
Romagnolo) in 1999, and that the doctor related his chloracne 
to exposure to Agent Orange.  

The evidentiary record as currently constituted includes some 
records from Dr. Romagnolo showing treatment for acne and 
cysts in 2003, but do not include any records prior to May 
2003.  The private records do not show a diagnosis of 
chloracne, nor do they include any opinion relating the 
veteran's current skin disorder to herbicide exposure.  
However, a notation on one report indicated that the veteran 
was diagnosed with chloracne by VA.  The VA medical reports 
of record show treatment only from October 2004 to October 
2005.  There was no indication that a biopsy was obtained, 
nor was a diagnosis of chloracne shown on any of the 
dermatology outpatient reports.  However, a primary care note 
in October 2005 included a diagnosis of chloracne.  The 
veteran has never been afforded a comprehensive VA 
examination to determine if he has chloracne.  

Given the medical complexity of this case and the absence of 
potentially relevant and probative medical evidence, the 
Board finds that additional development must be undertaken to 
obtain all VA medical records from 2002 to the present and 
all available private medical records from Dr. Romagnolo from 
1999 to the present.  The veteran should also be afforded a 
VA examination to determine the nature and etiology of his 
current skin disorder.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any skin 
problems from the date of his discharge 
from service to the present.  After the 
veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  Of particular 
interest, are all VA medical records from 
2002 to the present, and any treatment 
records from Dr. Romagnolo from 1999 to 
the present.  All attempts to procure 
records should be documented in the file.  
If the AMC cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the correct diagnosis and etiology of any 
identified skin disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  If chloracne is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that it was due to 
herbicide exposure in service.  The 
physician should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  If the examiner is 
only able to theorize or speculate as to 
this matter, this should be so stated.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


